Title: Passport for James Blake, 12 July 1793
From: Jefferson, Thomas
To: 



To all to whom these presents shall come. Greeting:
The Bearer hereof James Blake, a citizen of the United States of America, being sent in the character of a Courier, to carry public dispatches of the Government of the said United States to their Commissioners Plenipotentiary at Madrid, and embarking for that purpose on board the Ship  at Philadelphia, bound for  in Spain, These are to pray all persons, public and private, subjects or citizens of France, Spain, Great Britain, the United Netherlands, Portugal, and all other Countries with whom the said United States are in Peace and Friendship, meeting the said James Blake by Sea or Land, to permit him to pass, according to his destination, without hindrance or delay, but on the contrary giving to him every hospitable and friendly aid and dispatch, as these United States will do for their citizens or subjects in the like Case. 
  
    
      
      Given under my Hand and the Seal of the Department of L.S. State of the United States aforesaid, the twelfth day of July, 1793, and of the Independence of the United States of America, the Eighteenth.
    
  
